Case 5:18-cv-01609-JGB-KK Document 59 Filed 11/28/18 Page 1 of 3 Page ID #:703




  1 Donald Specter, Cal. #083925
    dspecter@prisonlaw.com
  2 Corene T. Kendrick, Cal. #226642
    ckendrick@prisonlaw.com
  3 Margot K. Mendelson, Cal. #268583
    mmendelson@prisonlaw.com
  4 PRISON LAW OFFICE
    1917 Fifth Street
  5 Berkeley, CA 94710
    Phone: (510) 280-2621
  6 Fax: (510) 280-2704
  7
    [ADDITIONAL COUNSEL ON
  8 FOLLOWING PAGE]
  9
 10                         UNITED STATES DISTRICT COURT
 11         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 12
 13 STEPHENSON AWAH TENENG,                      Case No. 5:18-cv-01609-JGB-KK
    et.al., and all others similarly situated,
 14
                                                 PLAINTIFFS’ NOTICE OF
 15 Plaintiffs,                                  MOTION AND MOTION TO
                                                 REOPEN CASE PURSUANT TO
 16
                         v.                      COURT ORDER (DOC. 58)
 17 DONALD J. TRUMP, President of the
    United States, et.al,
 18
    in their official capacities only,           JUDGE:      Hon. Jesus G. Bernal
 19                                              CRTRM:      1
                   Defendants
 20
                                                 Trial Date: None Set
 21
 22
 23
 24
 25
 26
 27
 28
                                                                               5:18-CV-01609
                      PLAINTIFFS' NOTICE OF MOTION AND MOTION TO REOPEN CASE
Case 5:18-cv-01609-JGB-KK Document 59 Filed 11/28/18 Page 2 of 3 Page ID #:704




  1 David C. Fathi, Wash. #24893*
    dfathi@aclu.org
  2 Daniel Mach, D.C. #461652**
    dmach@aclu.org
  3 Victoria Lopez, Ill. #6275388*
    vlopez@aclu.org
  4 Heather L. Weaver, Cal. # 226853
    hweaver@aclu.org
  5 ACLU FOUNDATION
    915 15th St. N.W., 7th Floor
  6 Washington, DC 20005
    Phone: (202) 548-6603
  7 Fax: (202) 393-4931
  8 *Admitted pro hac vice. Not admitted in DC;
    practice limited to federal courts
  9
    **Admitted pro hac vice.
 10
    Timothy Fox, Cal. #157750
 11 tfox@creeclaw.org
    Elizabeth Jordan, La. Bar Roll No. 35186*
 12 ejordan@creeclaw.org
    CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER
 13 104 Broadway, Suite 400
    Denver, CO 80203
 14 Phone: (303) 757-7901
    Fax: (303) 593-3339
 15
    *Admitted pro hac vice. Not admitted in Colorado.
 16
    Nancy E. Harris, Cal. # 197042
 17 nharris@meyersnave.com
    Ellyn L. Moscowitz, Cal. # 129287
 18 emoscowitz@meyersnave.com
    Jason S. Rosenberg, Cal. # 252243
 19 jrosenberg@meyersnave.com
    MEYERS, NAVE, RIBACK, SILVER & WILSON
 20 555 12th St., Suite 1500
    Oakland, CA 94607
 21 Telephone: (510) 808-2000
    Facsimile: (510) 444-1108
 22
 23 Anne E. Smiddy, Cal. # 267758
    asmiddy@meyersnave.com
 24 MEYERS, NAVE, RIBACK, SILVER & WILSON
    101 W. Broadway, Suite 1105
 25 San Diego, CA 92101
    Telephone: (619) 569-2099
 26 Facsimile: (619) 330-4800
 27 Attorneys for Plaintiffs, on behalf of
    themselves and others similarly situated
 28
                                               2                             5:18-CV-01609
                    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO REOPEN CASE
Case 5:18-cv-01609-JGB-KK Document 59 Filed 11/28/18 Page 3 of 3 Page ID #:705




  1           NOTICE OF MOTION AND MOTION TO REOPEN CASE
  2        TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
  3 ATTORNEYS OF RECORD HEREIN:
  4        NOTICE IS HEREBY GIVEN that as soon as the matter may be heard by the
  5 above Court, located at Riverside, California, Plaintiffs Stephenson Awah Teneng,
  6 Marcel Ngwa, Ankush Kumar, Gurjinder Singh, Atinder Paul Singh, and Noe
  7 Mauricio Granados Aquino, on behalf of themselves and all others similarly
  8 situated, move pursuant to the Court’s October 29, 2018 Scheduling Notice, (Doc.
  9 58), to reopen this case as parties have not been able to consummate a settlement.
 10        Plaintiffs request that the Court schedule a telephonic status hearing at the
 11 Court’s earliest convenience.
 12        Plaintiffs will agree to dismissal of this case without prejudice upon
 13 Defendants’ filing with the Court a rescission of the Inter-Agency Agreement (IAA)
 14 entered into between the U.S. Immigration and Customs Enforcement and Federal
 15 Bureau of Prisons (Doc. 35-1).
 16        The undersigned Counsel for Plaintiffs notified Counsel for Defendants on
 17 November 27, 2018 that they intended to file this motion to reopen the case.
 18        Respectfully submitted,
 19
 20 DATED: November 28, 2018             PRISON LAW OFFICE
 21
 22
                                         By:     /s/ Corene T. Kendrick
 23
                                               Corene T. Kendrick
 24                                            Attorneys for Plaintiffs, on behalf of
                                               themselves and others similarly situated
 25
 26
 27
 28
                                                3                                   5:18-CV-01609
                    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO REOPEN CASE
